Citation Nr: 9910078	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for status-
post rotator cuff repair, right shoulder.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
avascular necrosis, right hip,

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
avascular necrosis, left hip.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
patellofemoral syndrome, right knee.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
patellofemoral syndrome, left knee.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for tinea 
versicolor.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted service connection 
and assigned separate noncompensable disability evaluations 
for status-post rotator cuff repair, right shoulder; 
avascular necrosis, left hip; patellofemoral syndrome, right 
knee; patellofemoral syndrome, left knee; and tinea 
versicolor, effective from June 1, 1996.  By that same 
decision, the RO granted service connection and assigned a 10 
percent rating for avascular necrosis, right hip, effective 
from June 1, 1996 and denied service connection for bilateral 
carpal tunnel syndrome.  The veteran's notice of disagreement 
(NOD) was received in April 1997.  The RO issued a statement 
of the case (SOC) in May 1997.  The veteran's substantive 
appeal was received in June 1997.  

By an August 1997 rating action, the RO increased the rating 
for the service-connected right shoulder disability to the 
current level of 20 percent, effective from July 1, 1997.

As this case involves original claims, the Board has framed 
the issues as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

In a letter dated in January 1996, the Board contacted the 
veteran to clarify whether he wanted to attend a hearing 
before a Member of the Board.  He was notified that if he did 
not respond within 30 days of the date of the letter, it 
would be assumed that he wanted a hearing before a Member of 
the Board at the RO and arrangements would be made to have 
his case remanded for such a hearing.  To date, no response 
has been received from the veteran.

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









